t c memo united_states tax_court anthony tinsman petitioner v commissioner of internal revenue respondent docket no filed date anthony tinsman pro_se ann l darnold for respondent memorandum opinion dean special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for dollar_figure for and dollar_figure for respondent also - determined additions to tax under sec_665l1 a ’ for failure by petitioner to file timely his federal_income_tax returns in the amounts of dollar_figure for dollar_figure for and dollar_figure for the issues for decision are whether the notice_of_deficiency is arbitrary and excessive and therefore is not entitled to the presumption of correctness whether petitioner received an unreported ira distribution in whether petitioner is liable for the additional tax on early distributions from qualified_retirement_plans whether petitioner had unreported income for and and whether petitioner failed to file timely federal_income_tax returns for and without reasonable_cause the stipulated documents are incorporated herein by reference petitioner resided in midland arkansas at the time he filed his petition in this case background during the years at issue and at the time of trial petitioner was married and had two children petitioner filed a federal_income_tax return for that he signed and dated date he attached to the tax_return a form_w-2 wage and tax statement from petroleum helicopters inc helicopters reporting wages tips and other compensation section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure of dollar_figure as well as federal and state withholding taxes he also attached to the return a form 1099r statements for recipients of distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting from the helicopters federal credit_union a dollar_figure distribution from a qualified_retirement_plan although petitioner overreported his wages as dollar_figure on the face of his form_1040 he also included with the return a schedule d capital_gains_and_losses on the schedule d he reported as property held for year or less labor received as gift from god from through having a basis equal to and a sales_price of dollar_figure he reported as an asset held for more than year the retirement_plan distribution and also characterized it as payment for past labor received as a gift from god having a basis equal to its sale price petitioner included with the tax_return two documents he titled a statement and a declaration in the statement he expressed his belief that upon his study and understanding he was not liable to the income taxes imposed by the code the statement declares that to the extent the form sec_1040 and 1099r contradict the statements in his declaration said forms are this represents the amount of total social_security wages reported on petitioner’s form_w-2 from helicopters for the year rather than wages includable in gross_income respondent concedes that petitioner overreported his wage income subject_to income_tax by dollar_figure dollar_figure-dollar_figure - false and misrepresent the facts and law and are hereby refuted and denied he explained in the declaration that his position was based on his belief that he had a basis in his labor and upon his personal definitions of the words wages compensation_for services employee and employment in the declaration he claimed that while he had sold his labor under contract he had not received wages or compensation_for services in from helicopters he also expressed the opinion that he is a nonresident_alien with no u s -source income the form_w-2 indicates that helicopters is located in lafayette louisiana petitioner signed his federal_income_tax return under protest and listed his occupation as none petitioner did not file federal_income_tax returns for or respondent sent to petitioner a notice dated date advising him that he had not yet filed a tax_return for the notice informed petitioner that if he did not contact the internal_revenue_service irs immediately the irs might have to summons him or begin criminal proceedings if you willfully fail to file a tax_return sometime in late respondent received a document signed by petitioner in which he asserts that he has determined that he was not required to file a tax_return for or but that if he were so required he would file as head_of_household with dependents - - respondent issued a statutory_notice_of_deficiency to petitioner determining that he had failed to report the receipt of an ira distribution of dollar_figure for was liable for the 10-percent additional tax on early distributions from qualified_retirement_plans had failed to report income for and determined by the bureau of labor statistics bls and had failed to file timely a tax_return for each of the years through petitioner filed an amended petition with the court alleging error on respondent's part in failing to allow him deductions allowances and credits proceeding as if he had ira income in or any income in and and in attempting to impose a direct or indirect_tax upon his income if any the facts upon which he based his allegations of error are a he had expenses for the deductions allowances and credits for the maintenance of his home and care of his family including his wife and children b assuming that the bank that held the tra made payments to him in it did not send him a notice signed under penalties of perjury that it had made payments to him c he was neither an employee nor self-employed during and and d respondent is attempting to impose improperly a direct_tax without apportionment or an indirect_tax without identifying the commodity or material consumed -- - before answering the amended petition respondent filed a motion to strike allegations of error and fact referencing the imposition of an improper direct or indirect_tax on petitioner petitioner sent to respondent a motion for enlargement of time to file response to respondent's motion to strike in which petitioner alleged the petitioner works full time and must do his research and draft his response around his work schedule which generally means the weekends after the court granted him additional time petitioner filed an objection to respondent's motion containing a lengthy discussion of whether the federal_income_tax is a direct_tax or an excise_tax and attached a copy of a congressional research report for congress the court subsegquently granted respondent's motion to strike at trial petitioner refused to present any evidence until after respondent had proceeded insisting that respondent has the burden_of_proof because it is an unreported income case respondent called petitioner as a witness whereupon he proceeded to assert the fifth_amendment privilege_against self- incrimination in response to almost every question on direct examination discussion burden_of_proof the threshold issue for decision concerns the placement of the burden_of_proof petitioner argues that when respondent's - determinations are based upon alleged unreported income the burden_of_proof shifts to respondent respondent acknowledges that when allegations of unreported income are made respondent must show some minimal evidence linking the taxpayer to that income before the presumption of correctness attaches to the notice respondent believes that the burden_of_proof remains with petitioner because evidence linking him to income-producing activity has been provided in general the commissioner's determinations contained ina notice_of_deficiency are entitled to a presumption of correctness and the taxpayer has the burden of proving them incorrect see rule a 428_us_433 290_us_111 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 as a general_rule we do not look behind the statutory notice to examine the evidence used in making the determination see 92_tc_661 the internal_revenue_service restructuring reform act of rra publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec however is applicable to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra sec c the rra was enacted on date while the petition and amended petition in this case were filed before date 62_tc_324 the presumption however is not irrebuttable in certain limited circumstances if the taxpayer proves by a preponderance_of_the_evidence that the commissioner's determinations are arbitrary and excessive or without rational foundation then the presumption no longer applies see 58_f3d_1342 8th cir affg tcmemo_1993_398 757_f2d_957 8th cir courts have identified an exception to the presumption of correctness where the commissioner in a case involving unreported income introduces no direct evidence but rests on the presumption of correctness and the taxpayer challenges the deficiency on the grounds that it is arbitrary see 87_tc_609 affd without published opinion 827_f2d_774 11th cir see also senter v commissioner tcmemo_1995_311 thus to rebut the presumption of correctness and shift the burden of producing evidence to the commissioner the taxpayer must demonstrate that the commissioner’s deficiency assessment lacks a rational foundation or is arbitrary and excessive see 100_f3d_1308 7th cir affg tcmemo_1995_243 page v commissioner supra long v commissioner supra petitioner relies on united_states v janis supra and 932_f2d_1128 5th cir revg in part affg in part and remanding tcmemo_1990_68 as support for his position that the notice_of_deficiency in this case is arbitrary and excessive and therefore not entitled to the normal presumption of correctness in janis the supreme court held that a 'naked' assessment without any foundation whatsoever may be excessive and without rational foundation united_states v janis supra pincite in portillo the taxpayer was issued a deficiency_notice determining that he had received unreported income due to a discrepancy between the amount he had reported and the amount on a form_1099 filed by his employer the employer could account for only part of the discrepancy and had no records for the remainder because the taxpayer disputed that he was paid the income the court of apppeals for fifth circuit found that the commissioner had failed to substantiate the deficiency by any other means the court_of_appeals concluded that the deficiency was excessive and arbitrary in a later case the court_of_appeals for the fifth circuit explained that its holding in portillo does not require an although the issue of a naked assessment generally arises when an illegal tax-generating activity is alleged the court_of_appeals for the highth circuit seems to have extended the principle to legal tax-generating activity as well see 975_f2d_534 8th cir affg in part revg in part and remanding on another issue tcmemo_1991_140 - independent investigation by the irs in all unreported income cases 117_f3d_785 5th cir affg per curiam an order of this court where a taxpayer does not dispute that he received the payment in question as reported on a third-party information_return the commissioner has no duty to investigate see id and where the taxpayer fails to dispute a connection with the tax-generating income the naked assessment doctrine does not apply see 168_f3d_1098 8th cir affg tcmemo_1997_474 975_f2d_534 8th cir affg in part and revg in part on another issue tcmemo_1991_140 zuhone v commissioner f 2d 7th cir affg tcmemo_1988_142 andrews v commissioner tcmemo_1998_316 petitioner denies in his trial memorandum that he was an temployee ' engaged in 'employment' or 'self-employment' in either or or that he received 'wages' or 'non- employee compensation' in those years considering petitioner's legal arguments and the evidence in the record in this case we interpret his use of quotation marks around words such as employee and wages to mean that petitioner uses those terms in a personal way that has a special meaning to him not as they are ordinarily understood petitioner does not argue that he did not receive payment for the sale of his labor in or petitioner’s argument is instead based on his gift theory of the taxability of wages his statement attached to the tax_return declares the forms w-2 and 1099r to be erroneous as well as his listing the helicopters payments as wages on schedule d attached to the return petitioner treated his wages as property held for year or less labor received as gift from god having a basis egual to its sales_price petitioner does not argue that he did not receive an ira distribution in petitioner's position is that such distributions represent nontaxable payments received from past sales of labor at no gain he also argues that the form 1099r reporting an ira distribution to him in is invalid unless it is signed under the penalty of perjury citing sec_6065 upon analysis of the record in this case we find that petitioner has not disputed his connection with the tax- generating income ascribed to him by respondent respondent determined for the year that petitioner received an unreported ira distribution and for and unreported income the amount of which was determined by using bls statistics the closest petitioner has come to a denial of the receipt of income is in his amended petition the amended -- petition alleges that respondent erred in determining a deficiency as if petitioner received ira income for and any income for or in view of the arguments he has raised we find this to be short of a denial that he received such income minimal factual predicate even if we were to find that petitioner is actually disputing any connection with the tax generating income determined by respondent our inguiry would not be concluded respondent's notice_of_deficiency maintains the presumption of correctness as long as the determination has some minimal factual predicate pittman v commissioner f 3d pincite 994_f2d_1542 11th cir affg tcmemo_1991_636 bjelk v commissioner tcmemo_1998_169 respondent's determination fails where it is without any foundation or supporting evidence page v commissioner f 3d pincite accord united_states v janis supra 981_f2d_350 8th cir affg in part revg in part and remanding 96_tc_172 we proceed to examine the record to determine whether there is some minimal factual predicate to support respondent's determination examining the form_1040 filed by petitioner for we find that he was an employee who received wages from - - employment for the year petitioner admitted in his amended petition that he had an ira in petitioner stated in correspondence to respondent that if he were required to file a federal_income_tax return for and he would file as head_of_household with four dependents in his amended petition petitioner alleges that for and he had expenses for the maintenance of his home and care of his wife and children in an date motion sent to respondent petitioner admitted that he currently works full time petitioner failed to file returns for of the years in this case and refused to cooperate in the ascertainment of his income for all years from the evidence in the record we find that petitioner was employed in owned an ira in supported a household for himself his wife and children in and and worked full time in respondent has established in this case a minimal factual predicate for the determinations where there is evidence of taxable_income but no evidence as to the amount of such income it is not arbitrary for respondent to determine that the taxpayer had income at least equal to the normal_cost of supporting his family see 54_tc_1530 andrews v commissioner tcmemo_1998_316 otherwise ‘skillful concealment' would be an ‘invincible barrier' to the determination of tax_liability giddio v commissioner supra pincite in 116_f3d_1309 9th cir the court found that the inference that taxpayers must have had sufficient income to support themselves for years when no income was reported along with information linking one of the taxpayers to wages for at least part of a 4-year period was a sufficient evidentiary foundation to establish the presumption of correctness we find the facts of this case to be similar to those of palmer v united_states supra additionally the use of data compiled by the bureau of labor statistic sec_1s an acceptable and reasonable method of income reconstruction see 786_f2d_1063 llth cir affg tcmemo_1984_536 69_tc_729 65_tc_68 affd without published opinion 559_f2d_1207 3d cir giddio v commissioner supra pincite while the presumption remains intact here it creates only a prima facie case placing the burden on petitioner to rebut the the amounts determined as additional income in and in the notice_of_deficiency for petitioner were computed for a single_person with no children petitioner was married and had two children over the age of respondent’s computations understate by percent the actual bls figures for a person supporting a family the size of petitioner’s - - presumption by showing that the inference of taxable earnings for family support is unreasonable see parrish v commissioner supra 58_f3d_1342 8th cir palmer v united_states supra 975_f2d_534 8th cir petitioner’s lack of evidence petitioner presented no testimony nor did he call any witnesses to testify on his behalf that respondent's determinations are erroneous he chose instead to assert his fifth_amendment privilege_against self-incrimination even if this was a valid assertion of the privilege however it is not a substitute for evidence and is not intended to be a sword whereby a claimant asserting the privilege would be freed from adducing proof in support of a burden which would otherwise have been his 460_us_752 841_f2d_643 5th cir affg tcmemo_1987_197 92_tc_661 this rule applies to petitioner's meeting his burden_of_proof with respect to both the tax_deficiency and the addition_to_tax under sec_6651 see 722_f2d_193 5th cir affg tcmemo_1983_20 petzoldt v commissioner supra pincite - not only has petitioner failed to adduce any evidence his legal arguments are frivolous the courts have consistently and uniformly held that wages are income and that a taxpayer has no basis in his labor see eg 793_f2d_139 6th cir affg per curiam 82_tc_766 791_f2d_68 7th cir 784_f2d_1006 9th cir 737_f2d_439 5th cir 687_f2d_264 8th cir affg per curiam tcmemo_1981_506 petitioner’s argument that forms 1099r are invalid unless signed under penalty of perjury is incorrect and is irrelevant to whether he received a distribution under sec_6065 except as otherwise provided a document required to be made under the internal revenue laws or regulations must contain or be verified under a written declaration that it is made under the penalties of perjury the secretary has provided by way of regulation that if a document is required by the regulations contained in chapter or by the form and instructions issued with respect to the document to be verified by written declaration under penalties of perjury the document shall be so verified by the person signing it see sec_1_6065-1 income_tax regs requirements for reports on ira_distributions however are not found in chapter but are contained in chapter sec_1_408-7 income_tax regs describes reports on distributions from individual retirement plans the regulation contains no requirement that forms 1099-r be verified by written declaration under penalties of perjury and neither the form nor the instructions contain such a requirement therefore no written verification by written declaration under penalties of perjury is required for the form petitioner raised no argument and presented no evidence on the issue of his liability for the additional tax on early distributions from qualified retirement accounts on this record we sustain respondent's determinations sec_665l a failure_to_file timely for each year in issue respondent determined that petitioner is liable for the addition_to_tax under sec_6651 for his failure_to_file timely a federal_income_tax return sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a return timely will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect see sec_6651 -- - there is no evidence in the record that suggests that petitioner's failure_to_file timely a federal_income_tax return for any year in issue was due to reasonable_cause and not due to willful neglect consequently we sustain respondent's determination that petitioner is liable for the additions to tax under sec_6651 for the years through to reflect the foregoing decision will be entered under rule
